Citation Nr: 0108330	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a bilateral knee 
disorder currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied a rating in excess of 10 
percent for a bilateral knee disorder.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected bilateral knee disorder 
is manifested by subjective pain and no more than slight 
disability.


CONCLUSION OF LAW

Criteria for an evaluation in excess of 10 percent for a 
bilateral knee disorder have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.44-45, 4.59, 4.71a, Diagnostic Codes 5257, 5262 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for a 
service-connected bilateral knee disorder because it is more 
disabling than contemplated by the current 10 percent 
disability rating.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) including notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO verified the veteran's 
service and obtained and associated with the claims file, to 
the extent possible, pertinent records including service 
medical records (SMRs), private and VA medical records, 
including reports of VA examinations undertaken before and 
during the pendency of this matter, and other medical records 
which the veteran identified as pertinent to the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for bilateral retropatellar 
pain syndrome by a July 1998 rating decision which also 
assigned a 10 percent disability rating pursuant to DCs 5010 
and 5257.  The November 1999 decision recharacterized the 
disorder as a bilateral knee disorder and continued the 10 
percent rating pursuant to the same DCs.

Medical evidence since the veteran's separation from service 
documents minimal confirmed knee symptomatology.  During a 
July 1996 VA general medical examination the veteran informed 
the examining physician that she first noticed intermittent 
bilateral knee pain while running during service overseas in 
1990.  She did not attribute the pain to a traumatic injury.  
The veteran further reported that the pain worsened upon 
increased activity and long distance driving.  At the time of 
the examination the veteran's knees were asymptomatic, with 
findings including absence of tenderness, swelling, crepitus 
and instability, and normal range of motion.  The veteran was 
able to squat without difficulty.  During a June 1997 VA knee 
evaluation the veteran reported only right knee discomfort 
and the examiner appeared to identify some tenderness upon 
palpation of the right inferior medial patella and slightly 
limited lateral and inferior glide.  Other findings included 
absence of edema, erythema and exudate, normal gait and full 
bilateral range of motion.  VA medical records document 
treatment for the veteran's knee discomfort from July 1997 to 
June 1998.  These records include findings that both of the 
veteran's knees were normal in March 1998 and that in June 
1998 there were no symptoms of retropatellar pain syndrome.  
The VA physician who examined the veteran in November 1999 
also found her knees to have been entirely asymptomatic and 
that all diagnostic tests, including X-rays, disclosed that 
the veteran's knees were normal in all respects.  The 
diagnosis was subjective complaint of bilateral knee pain 
with no objective evidence of orthopedic pathology.

Current lack of objectively confirmed symptomatology presents 
the Board with some difficulty in determining the DC 
appropriate for rating the veteran's service-connected 
bilateral knee disorder.  Because there is no evidence of 
arthritis, ankylosis, cartilage dislocation or removal, 
limitation of motion, or genu recurvatum, DCs 5003/5010, 
5256, 5258-5261 and 5263 are inapplicable here.  Neither is 
there evidence of subluxation, instability, or tibia and 
fibula impairment.  However, because the veteran's knee 
disorder seems most amenable to evaluation under criteria 
provided by the DCs pertaining to these disorders, the Board 
applies DCs 5257 and 5262 by analogy.  See 38 C.F.R. § 4.20, 
4.27; .  Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 
(1992).  Under DC 5257 a 30 percent rating is warranted for a 
knee impairment characterized by severe recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability and; a 
10 percent rating is warranted for slight recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
DC 5257.  Under DC 5262, a 40 percent rating is warranted for 
a tibia and fibula impairment consisting of nonunion with 
loose motion and requiring a brace; a 30 percent rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability; a 20 percent rating is warranted 
for moderate knee or ankle disability, and; a 10 percent 
rating is warranted for slight knee or ankle disability.  See 
38 C.F.R. § 4.71a, DC 5262.  Current medical evidence 
confirms only subjective complaints of bilateral knee pain 
which the Board finds to constitute no more than slight 
impairment for which a 10 percent rating is warranted under 
DCs 5257 and 5262.  No other DC is appropriate for rating the 
veteran's bilateral knee disorder.  The Board acknowledges 
the veteran's consistent and apparently sincere complaints of 
bilateral knee discomfort.  But absent objectively verified 
evidence of current functional impairment, the Board is not 
empowered to grant a higher evaluation under VA's rating 
schedule.  38 C.F.R. §§ 4.1, 4.10.  Based upon the foregoing, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 10 percent for a bilateral knee disorder.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or her representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards 

impractical.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

